To a petition for rehearing filed by counsel for appel*394lant,
Judge Holt
delivered the following response of the court:
The case of White, &c., v. Cates, &c., 7 Dana, 357, is relied upon to support the-appellant’s claim that the deed from Buckner to the appellee should be set aside, and he allowed merely a lien upon th.Q land for his purchase money and interest.
There are many points of difference between that case and this one. There the execution creditor had purchased the land of his debtor for a very small portion of his judgment. He was not in possession of it. The debtor had previously conveyed it to a third party. The execution purchaser sued in equity for the possession, and to compel the fraudulent vendee to release in his favor. - The court said that it was not absolutely certain that the prior conveyance was fraudulent; that the complainant had a remedy at law, but had chosen to resort to equity; and it would, therefore, in a doubtful ■case of fraud, and where the land had been obtained by the execution creditor at a ruinous sacrifice, leave him to his legal remedy by dismissing the action, unless, as •the price of obtaining the specific relief asked, he would ■consent to a re-sale of the land.
Here the appellee does not sue to enforce any contract ox to divest any possession; but to divide the land ■of which he is already in possession, and quiet his title .and free it of a cloud put upon it through the instrumentality of the appellant subsequent to the creation ■of Buckner’s right. To do this he must go into equity. He is a purchaser for value. It is urged, however, that he purchased from Buckner at such a grossly inadequate price as to put him upon inquiry; and that he is *395therefore affected by any infirmity in Buckner’s title. Even if this were so, yet, when we get back to the latter, there is no charge of fraud, and if there were, there is no evidence whatever to support it. He purchased at a regularly conducted execution sale, and no fraud or wrong is imputed to him. The only objection urged is that the price paid was inadequate.
In cases where there has been a ruinous sacrifice at such sales, courts of equity will lay hold of small circumstances, that evidence fraud but slightly, to set them aside. But here there are none. As there was no fraud or wrong upon Buckner’s part, there is of course none to affect the appellee.
Notice of inadequacy of price in the Buckner pur-' •chase cannot affect the appellee. (Waller v. Tate, 4 B. M., 534; Blight’s Heirs v. Tobin, 7 Mon., 618.) It is not per se ground upon which to annul a sale.
Public policy dictates that confidence- should be had in judicial sales. The appellee being a purchaser for value had a right to rely upon the sheriff’s deed to' ■Buckner; and the record fails to disclose a single circumstance upon which to afford the relief asked in the petition for a rehearing, save that the land did not bring its value. It is not even shown that the appellee is related to the debtor, John D. Scott. It is true that •one asking equity must do equity; but it does not appear that either the' appellee or his vendor, Buckner, have so acted, or that the appellee occupies such á position, as to prevent him in good conscience from asking the relief sought by him.
Indeed, the appellant does not appear in such a favorable light as to entitle her to peculiar equitable consid*396eration. 'Slie knew of Buckner’s execution lien, and yet she did not make him a party to her suit to annul the fraudulent conveyances made by their common debtor.
After the purchase at execution sale by Buckner, she could have seized under execution the equity of redemption in the land for her debt Instead of doing só, it is probable, from the circumstances, that she was expecting through her equity suit to consume the entire property, and leave Buckner instead of herself an unpaid creditor.
The petition for a rehearing is overruled.